       Case 5:20-cv-00092 Document 21 Filed on 07/23/20 in TXSD Page 1 of 7


                           UNITED STATES DISTRICT
                          COURT SOUTHERN DISTRICT
                          OF TEXAS LAREDO DIVISION

 NELDA NUNCIO,                                  §
 INDIVIDUALLY, AND                              §
 AS REPRESENTATIVE OF AND ON                    §
 BEHALF OF THE ESTATE OF                        §
 LUIS ALBERT BARREINTOS,                        §
 PLAINTIFF                                      §
                                                §
 vs.                                            § CIVIL ACTION NO. 5:20-cv- 00092
                                                § JURY DEMANDED
 WEBB COUNTY, TEXAS,                            §
 SHERIFF MARTIN CUELLAR,                        §
 AND JOHN DOES #1-30,                           §
 DEFENDANTS                                     §


                      PLAINTIFFS’ REPLY IN SUPPORT
                    OF EMERGENCY MOTION FOR LEAVE
                      TO FILE AMENDED COMPLAINT



       This Court should grant Plaintiff Nelda Nuncio’s motion for leave to amend her

complaint because there is no substantial reason not to. As Defendants correctly

explain in their response to Ms. Nuncio’s motion, “the Federal Rules evince a bias in

favor of granting leave to amend,” and courts, accordingly, “should freely give leave

when justice so requires.” Dkt. No. 20, Defs.’ Resp. 1 (July 20, 2020) (quotations and

alterations omitted) (citing Fed. R. Civ. P. 15(a)). Defendants also correctly

acknowledge courts are only to deny leave when there is “a substantial reason to do

so.” Id. Since there is no substantial reason for denial here, the presumption in favor of

granting leave should carry the day. The motion should be granted.


                                            1
      Case 5:20-cv-00092 Document 21 Filed on 07/23/20 in TXSD Page 2 of 7


      Defendants offer only two arguments for why denial might be appropriate, and

neither holds water. First, Defendants claim Ms. Nuncio’s efforts to amend to add the

identities of jailers present when, or in the days before, her son Luis “Albert” Barreintos

died—identities she could not have known without discovery—were prompted by a

dilatory motive. This is baseless. In fact, shortly after Defendants removed the case to

federal court, Ms. Nuncio sought, and this court granted, expedited discovery precisely

so she could learn the identities of the John Doe jailers and name them in an amended

complaint—and naming them in the complaint is exactly what she seeks to do here.

Dkt. No. 10, Order 7 (July 1, 2020). Moreover, there can be no reasonable argument

that Ms. Nuncio evinced a dilatory motive in waiting to amend her complaint after

receiving the expedited discovery—Ms. Nuncio moved to amend her complaint a mere

three days after receiving the discovery.

      Where, as here, a party seeks amend their complaint after receiving information

in discovery that alters their claims, courts have not found cause to deny amendment,

even when the party could have sought the discovery earlier. For example, the Fifth

Circuit found that a district court abused its discretion in denying a motion to amend

where, though the plaintiff sought to amend not long after receiving the breadth of

discovery needed to add the claim, the district court ruled the plaintiff wasn’t

sufficiently diligent in seeking the information. Potter v. Bexar Cty. Hosp. Dist., 195

F. App’x 205, 209 (5th Cir. 2006). In reversing, the Fifth Circuit explained, “Merely

because a claim was not presented as promptly as possible, however, does not vest the

district court with authority to punish the litigant.” Id. at 209 (quoting Carson v.
                                            2
       Case 5:20-cv-00092 Document 21 Filed on 07/23/20 in TXSD Page 3 of 7


Polley, 689 F.2d 562, 584 (5th Cir. 1982)). In other words, where a party lacks the

requisite information at the outset, failing to acquire the information as early as a party

could have is not sufficient to overcome the bias in favor of granting leave to amend.

Id. Just as it wasn’t enough in Potter, it isn’t enough here. Cf. N. Cypress Med. Ctr.

Operating Co., Ltd. v. Aetna Life Ins. Co., 898 F.3d 461, 478 (5th Cir. 2018) (in the

context of considering whether delay in amendment can support denial of leave to

amend, explaining that “delay alone is insufficient: ‘The delay must be undue, i.e., it

must prejudice the nonmoving party or impose unwarranted burdens on the court’”)

       And where, also as here, a plaintiff seeks to amend their complaint for the first

time at an early stage in the litigation, courts are reluctant to hold a dilatory motive bars

amendment. See, e.g., Daluz v. Wells Fargo Bank, N.A., No. 3:11-CV-3461-B, 2012

WL 13024704, at *1 (N.D. Tex. May 30, 2012) (“Defendant has failed to establish that

a period of less than five months between filing of the Original Petition and filing of

the Motion for Leave to Amend Pleadings is sufficiently indicative of undue delay,

lack of diligence, or dilatory motive.”); Miller v. City of Yoakum, Tex., No. CIV.A. V-

09-35, 2009 WL 2855054, at *2 (S.D. Tex. Aug. 31, 2009) (taking into consideration

that “[t]his litigation is still in its infancy, and . . . this is Miller’s first attempt to amend

his complaint”).

       Second, Defendants are wrong that it would be appropriate to deny the motion

for leave to amend for futility at this early stage in the litigation and given the nature

of the claims here. For starters, Defendants’ only real argument that Ms. Nuncio has

failed to state a claim is to incant the standards laid out in Twombly and Iqbal; they
                                                3
      Case 5:20-cv-00092 Document 21 Filed on 07/23/20 in TXSD Page 4 of 7


haven’t demonstrated that denial is warranted. At any rate, the thrust of Ms. Nuncio’s

allegations is that the Webb County jailers—named as individual defendants in the

proposed amended complaint—ignored the pleas of Albert and his cellmates for

medical help for Albert and that as a result of ignoring those pleas and the filthy

conditions of the cell, Albert died of an infection. Dkt. No. 15-1, First Am. Compl.

¶¶ 11-20, 27 (July 10, 2020). Ms. Nuncio alleges that the jailers identified by the Texas

Rangers report as being involved with Albert and present at the jail leading up to and

at the time of Albert’s death were deliberately indifferent because they knew Albert

was ill and were because they were, at best, indifferent to the squalid conditions in

infamous Cell #106, but refused to get Albert medical help. Id. ¶¶ 30-33, 47; Feliz v.

El Paso County, __ F. Supp. 3d __, 2020 WL 1081612, at *8 (W.D. Tex. Feb. 27, 2020)

(where jailers “ignored his complaints,” jailers were deliberately indifferent). Under

the facts as alleged by Ms. Nuncio, it is plausible that each of the jailers present knew

about the situation and failed to act—in line with the alleged pervasive practices at the

jail. Cf. id., at *9 (“deliberate indifference may be inferred from well-pleaded factual

allegations of a widespread practice”).

      Moreover, Ms. Nuncio has made more specific allegations about three of the

individual jailers, alleging that they “falsified classification and observation log entries

related to Albert’s death,” indicating that at least those jailers knew that the level of

observation of Albert and his cell was insufficient. Id. ¶ 25. They indicate, too, that the

written record obtained thus far is unlikely to be reliable; only additional discovery can

flesh out the more specific actions taken by each of the defendants. See Halbert v. City
                                             4
        Case 5:20-cv-00092 Document 21 Filed on 07/23/20 in TXSD Page 5 of 7


of Sherman, Tex., 33 F.3d 526, 530 (5th Cir. 1994) (permitting amendment appropriate

“where the new claims warrant development of facts to uncover the merits of the

claims”); see also Potter, 195 Fed. App’x at 209 (permitting amendment appropriate

where “counsel for the Estate conscientiously relied on its findings during the course

of discovery to refine the complaint”).

        At this early stage, however, Ms. Nuncio’s claims need only be plausible to

proceed, and they are. As such, denying Ms. Nuncio’s claims on the basis of futility

would be inappropriate.

        Finally, if the Court permits Ms. Nuncio to amend her complaint as proposed, it

should also rule that Defendants’ pending motion to dismiss, filed June 8, 2020, is

moot.

                                   CONCLUSION

        The Court should permit Plaintiff to amend her complaint and hold that

Defendants’ pending Motion to Dismiss is Moot.




                                           5
Case 5:20-cv-00092 Document 21 Filed on 07/23/20 in TXSD Page 6 of 7


                             Respectfully submitted,

                             THE LAW OFFICES OF RONALD RODRIGUEZ,
                             A PROFESSIONAL CORPORATION
                             By: /s/ Ronald Rodriguez
                                  Ronald Rodriguez
                                  State Bar No. 00788306
                                  Mailing and Physical Address:
                                  424 E. Del Mar Blvd.
                                  Laredo, TX 78041
                                  And
                                  Courthouse Office:
                                  915 Victoria Street
                                  Laredo, TX 78040
                                  (956) 796-1000 (telephone)
                                  (956) 796-1002 (telecopier)
                                  Email: ron@ronaldrodriguez.com
                                  (Lead Counsel for Plaintiff)

                               SLAVIK LAW FIRM, LLC

                                     Donald H. Slavik
                                     State Bar No. 24034093
                                     USDC SDTX Fed. ID No. 3284281
                                     Nicole L. Judge
                                     USDC SDTX Fed. ID No. 3264344
                                     2955 Village Drive, Suite 16
                                     Steamboat Springs, CO 80487
                                     (970) 457-1011 (telephone)
                                     (267) 878-7697 (telecopier)
                                     Email: dslavik@slavik.us
                                     Email: njudge@slavik.us
                                     (Co-Counsel for Plaintiff)




                                 6
    Case 5:20-cv-00092 Document 21 Filed on 07/23/20 in TXSD Page 7 of 7


                                   PUBLIC JUSTICE, P.C.

                                          Leah M. Nicholls
                                          (admitted pro hac vice)
                                          1620 L Street NW, Suite 630
                                          Washington, DC 20036
                                          Adrienne Spiegel
                                          (admitted pro hac vice)
                                          475 14th Street, Suite 610
                                          Oakland, CA 94612
                                          (202) 797-8600 (telephone)
                                          (202) 232-7203 (telecopier)
                                          Email: LNicholls@publicjustice.net
                                          Email: ASpiegel@publicjustice.net
                                          (Co-Counsel for Plaintiff)


                        CERTIFICATE OF SERVICE

      The preceding document was served on counsel of record through the court’s

electronic document management system on this July 23, 2020.


                                   /s/ Ronald Rodriguez
                                   Ronald Rodriguez




                                      7
